UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 40-F (Check One) ¨ Registration statement pursuant to Section12 of the Securities Exchange Act of 1934 or þ Annual report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 For fiscal year ended: March 31, 2014 Commission File number: 1-31402 CAE INC. (Exact name of Registrant as specified in its charter) Canada (Province or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number, if applicable) Not Applicable (I.R.S. Employer Identification Number, if applicable) Côte-de-Liesse, Saint-Laurent, Québec, H4T 1G6 514-341-6780 (Address and Telephone Number of Registrant’s principal executive office) CT Corporation System, 111 Eighth Avenue, 13th Floor, New York, NY 10011 (212) 894-8700 (Name, Address and Telephone Number of Agent for Service in the United States) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Shares, New York Stock Exchange including associated Common Share purchase rights pursuant to the Registrant’s Shareholder Rights Plan, which purchase rights will trade together with the Common Shares Securities registered or to be registered pursuant to Section12(g) of the Act: none Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: none For annual reports, indicate by check mark the information filed with this form: þ Annual Information Form þ Audited Annual Financial Statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 263,771,443 common shares Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements in the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨ No ¨ DISCLOSURE CONTROLS AND PROCEDURES A. Evaluation of disclosure controls and procedures. Disclosure controls and procedures are designed to ensure that information required to be disclosed by CAE Inc. (“CAE”) in reports filed with securities regulatory agencies is recorded, processed, summarized and reported on a timely basis and is accumulated and communicated to CAE’s management, including our President and Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding disclosure. Under the supervision of the President and Chief Executive Officer and Chief Financial Officer, management evaluated the effectiveness of CAE’s disclosure controls and procedures, as defined in Rule 13a-15(e) and 15d-15(e) under the U.S.
